United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-3117
                                   ___________

Paije DeAnn Cerwinske,                  *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Cambrex Charles City, Inc.,             *
                                        *      [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                              Submitted: December 5, 2008
                                 Filed: February 12, 2009
                                  ___________

Before MELLOY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

      Paije DeAnn Cerwinske appeals the district court’s1 denial of her Federal Rule
of Civil Procedure 60(b)(1) motion after the adverse grant of summary judgment in
her employment-discrimination action. We find no abuse of discretion in the denial
of Rule 60(b) relief. See Noah v. Bond Cold Storage, 408 F.3d 1043, 1045 (8th Cir.
2005) (per curiam) (abuse of discretion will be found only when district court’s
judgment was based on clearly erroneous factual findings or erroneous legal
conclusions). The district court properly applied the appropriate factors to determine

      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
whether the neglect or noncompliance in the instant matter was excusable. See In re
Guidant Corp. Implantable Defibrillators Prods. Liability Litig., 496 F.3d 863, 866-67
(8th Cir. 2007) (listing factors announced in Pioneer Inv. Servs. Co. v. Brunswick
Assocs. Ltd. P’ship, 507 U.S. 380 (1993); fourth Pioneer factor--reason for delay,
including whether it was within reasonable control of movant--is most important).
The record also did not support Cerwinske’s assertion that she had a meritorious
defense to the summary judgment motion. See Feeney v. AT & E, Inc., 472 F.3d 560,
562-63 (8th Cir. 2006) (recognizing additional factor).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-